DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21, 29 and 37 are objected to because of the following informalities:  In Claim 21, line 8, please change “in a turned on state” to “a turned on state”. Please make the same changes for Claim 29, line 4 and Claim 37, line 5.  Appropriate correction is required.
Claims 27-40 are objected to because of the following informalities:  There is no mention of the phrase “recorded medium” in the specification. Please change all instances of “recorded medium” to “storage medium”.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  Please change lines 6-7 to: “predetermined time, determine a second value associated with a luminance of the display by decreasing a first value associated with the luminance of the display by a decrement value,” to keep the wording consistent with the other independent claims.  Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-12, 14, 15 and 17-20 of U.S. Patent No. 11,386,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of claim 21 sought by the pending application is encompassed by the scope of claim 1 of U.S. Patent 11,386,868. As such, claim 21 of the pending application is anticipated by claim 1 of the ‘868 Patent.

Claim 21 of Pending Application 17/841,719
Claim 1 of U.S. Patent 11,386,868
An electronic device comprising:
An electronic device comprising:
a display;
a display device;
a processor; and
a processor operatively connected to the display device; and
a memory,
A memory operatively connected to the processor,
wherein the memory stores one or more instructions configured to, when executed, cause the processor to:
wherein the memory stores one or more instructions that when executed, cause the processor to:
after a condition to turn off the display is satisfied, based on a determination that in a turned on state of the display is maintained for a first predetermined time, determine a second value associated with a luminance of the display by decreasing a first value associated with the luminance of the display via a decrement value, wherein the first value corresponds to a predetermined luminance value in the turned on state of the display; and
after a condition to turn off the screen is satisfied, according to a determination that in a turned on state of a screen of the display device is maintained for a first specific time, determine a second screen code value as a code value obtained by decreasing a first screen code value by a decrement value, wherein the first screen code value corresponds to a luminance value of the screen; and
change the luminance of the display based on the determined second value.
change the luminance value of the screen to correspond to the determined second screen code value.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of claim 21 sought by the pending application is encompassed by the scope of claim 1 of U.S. Patent 11,386,868. As such, claim 21 of the pending application is anticipated by claim 1 of the ‘868 Patent.


Claim 29 of Pending Application 17/841,719
Claim 11 of U.S. Patent 11,386,868
A method for controlling luminance of a display of an electronic device, the method comprising:
A method for controlling luminance of a screen of an electronic device, the method comprising:
after a condition to turn off the display is satisfied, according to a determination that in a turned on state of the display is maintained for a first predetermined time, determining a second value by decreasing a first value by a decrement value, wherein the first value corresponds to a predetermined luminance value in the turned on state of the display; and
after a condition to turn off the screen is satisfied, according to a determination that in a turned on state of a screen of the display device is maintained for a first specific time, determining a second screen code value as a code value obtained by decreasing a first screen code value by a decrement value, wherein the first screen code value corresponds to a luminance value of the screen; and
changing the luminance of the display based on the determined second value.
changing the luminance value of the screen to correspond to the determined second screen code value.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of claim 29 sought by the pending application is encompassed by the scope of claim 11 of U.S. Patent 11,386,868. As such, claim 29 of the pending application is anticipated by claim 11 of the ‘868 Patent.
The following table maps the remaining claims of the pending application to claims of the ‘868 patent.
Claims of the Pending Application
Claims of U.S. Patent 11,386,868
Claim 22
Claim 2
Claim 23
Claim 4
Claim 24
Claim 10
Claim 25
Claim 5
Claim 26
Claim 7
Claim 27
Claim 8
Claim 28
Claim 9
Claim 30
Claim 12
Claim 31
Claim 14
Claim 32
Claim 20
Claim 33
Claim 15
Claim 34
Claim 17
Claim 35
Claim 18
Claim 36
Claim 19
Claim 37
Claim 1
Claim 38
Claim 2
Claim 39
Claim 4
Claim 40
Claim 8


Allowable Subject Matter
Pending a timely filed Terminal Disclaimer, the following is a statement of reasons for the indication of allowable subject matter: Please see pages 8-11 of the Applicant’s remarks in parent application 16/985,560, filed on January 24, 2022, for reasons for allowance.

















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694